Appellant was prosecuted and convicted under an indictment charging that he "was the owner of a house then and there situate; which said house he did then and there unlawfully keep, was concerned in keeping, and knowingly permitted to be kept as a house for the purpose of prostitution and where prostitutes were permitted to resort and reside for the purposes of plying their vocation." He was convicted and his punishment assessed at a fine of $200 and imprisonment in the county jail for twenty days.
At the threshold we are met with the motion of the Assistant Attorney-General to strike out the bills of exception and statement of facts contained in the record, because they were not filed within the time prescribed by law. Appellant's able counsel have filed a brief in which they earnestly insist we are wrong in the construction heretofore given *Page 279 
to the Acts of the Legislature governing these matters. Every contention of appellant is disposed of in the case of Durham v. State, 69 Tex.Crim. Rep., 155 S.W. Rep., 222, and as we see no reason to change our views in this matter, we respectfully refer to that opinion, and the motion of the Assistant Attorney-General is sustained. See also De Friend v. State,69 Tex. Crim. 329, 153 S.W. Rep., 881, and cases there cited. This of necessity disposes of all questions presented in the motion for a new trial, except the one wherein the sufficiency of the indictment is challenged. All questions raised by him were decided adversely to his contention in the cases of Willis v. State, 34 Tex.Crim. Rep.; Merrell v. State, 29 S.W. Rep., 41; Schulze v. State, 28 Texas Crim. App., 316, 56 S.W. Rep., 918, and cases cited in these opinions.
Affirmed.
DAVIDSON, JUDGE, absent.